DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 8-14 and 19) in the reply filed on 2/25/2022 is acknowledged.  Claims 1-7, 15-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because they include shading that reduces legibility and does not aids understanding of the invention.  If applicant intends to use crosshatch to show cross-sectional views, please refer to the MPEP for the proper crosshatching to insulating and conductive elements.  
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Additionally, ends of sectional lines should be pointing in the direction in which the view is seen.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 and 19 are objected to because of the following informalities:  
In claim 11, “the upper surface” lacks antecedent basis.  
In claim 19, “the upper contact surface,” “the housing component,” and “the housing chamber” lack antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pabst (US 2006/0035515).
Regarding claim 8, Pabst discloses a connector for connecting to a flexible interconnect circuit, the connector comprising: a base (2/2a) comprising a housing chamber defined by at least a first side wall and a 10second side wall, wherein the first side wall and the second side wall are oppositely positioned about the base; a circuit clamp (9) coupled to the base via a first hinge, wherein the circuit clamp is configured to move between a released position and a clamped position (Fig. 2); and 15a cover piece (2b) coupled to the base via a second hinge, wherein the cover piece is configured to move between an open position and a closed position (Fig. 2).  
Regarding claim 9, Pabst discloses that the circuit clamp is configured to secure the flexible interconnect circuit between the base and the circuit clamp in the clamped position.  
Regarding claim 10, Pabst discloses the circuit clamp comprising one or more protrusions, each protrusion configured to interface with a socket within the first side wall or the second side wall to secure the circuit clamp in the clamped position (Fig. 2).  
Regarding claim 14, Pabst discloses cover piece comprising one or more protrusions (3), 10each protrusion configured to interface with a corresponding socket within the first side wall or the second side wall to secure the cover piece in the closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pabst in view of Watt et al. (US 6,027,363) .
Regarding claim 11, Watt teaches aaaaaaaa circuit clamp (50) including a convex upper surface (62), wherein the flexible interconnect circuit conforms to a geometry of the [convex] upper surface in the clamped position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to put the circuit on a convex upper surface, as taught Watt, in order to improve the connection between the circuit and the mating part.  
Regarding claim 12, Pabst discloses the base comprising one or more blade openings (top openings) configured to receive blades of a module-side connector (intended use).  
Regarding claim 13, Pabst discloses the cover piece comprises a contact surface (at 3) within 5the housing chamber in the closed position, wherein the contact surface comprises one or more convex portions which are offset (at least vertically) from the convex upper surface of the circuit clamp.  
Regarding claim 19, Pabst discloses the upper contact surface of the housing component within the housing chamber comprising one or more convex portions (at 3) which 10are offset (at least vertically) from the convex upper surface of the circuit clamp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833